ON REHEARING GRANTED
ORFINGER, Judge.
Subsequent to the filing of the original opinion in this case, the Supreme Court issued its revised opinion in Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981) and the court has clearly applied the principles of that opinion to split sentences under section 948.01(4), Florida Statutes (1979).
The order entered below denying relief to appellant under Florida Rule of Criminal Procedure 3.850 is reversed insofar as it denied correction of appellant’s split sentence of five years of incarceration followed by ten years of probation, and the case is remanded to the trial court for resentencing in the light of Villery. Except as noted, we adhere to our original opinion.
AFFIRMED in part, REVERSED in part, and REMANDED.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.